Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 16, 2021

                                       No. 04-20-00596-CV

                 IN THE INTEREST OF L.J.K. AND C.A.K., CHILDREN,

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI01008
                        Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER
        Appellant, who is acting pro se on appeal, appeals from orders entered in the underlying
suit affecting the parent-child relationship. Appellant’s brief is due July 21, 2021.

         On July 12, 2021, appellant filed a “Motion to Compel [sic] Alternatively Motion for
Independent Review of Court Reporter’s Record and Extension of Brief Due Date.” In his
motion, appellant complains the Ms. Mary Beth Sasala, one of the court reporters responsible for
filing the reporter’s record in this appeal, has refused to file the reporter’s record from a January
6, 2021 hearing and a February 5, 2021 hearing. Ms. Sasala filed her record from the January 6
hearing on June 1, 2021. She has informed this court that there is no record from the February 5
hearing.

         Therefore, appellant’s request to compel Ms. Sasala to file the records and his request to
review the record is DENIED. We GRANT appellant’s motion for an extension of time in which
to file his brief. Appellant is hereby ORDERED to file his brief no later than August 20, 2021.
Further requests for an extension of time will not be granted absent extenuating circumstances.


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court